ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PETERS (US 2010/0176109 A1) discloses a method and system for welding a workpiece, with sensing of a potential voltage between a filler wire and the workpiece.
ASH (US 2014/0042131 A1) discloses a system and method for heating a filler wire with a power supply and a contact tube.
HORI ET AL (US 4,904,843) discloses a welding apparatus with a wire heating power supply.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020, for the Claims filed on 10/22/2020 has been entered.

	Claim status
Claims 1 – 18 are previously canceled.
Claim 24 is newly canceled.
Claim 30 is newly added.

Claims 19 – 23, and 25 – 30 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 05/23/2016, 08/08/2017, and 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney J. McAleenan on 01/25/2021, for the claims filed on 10/22/2020.

In claim 19:
At line 3: after “feedstock”, insert - - including a- -;
At line 3: delete [[a wire guide]], and replace with - -an electrical contact tube- -;
At line 3: delete [[an electrically conductive workpiece]], and replace with - -a workpiece that is electrically conductive- -;
controllable power supply]], and replace with - -power supply that is controllable- -;
At line 6: delete [[is connected to an]], and replace with - -connected to the- -;
At line 6: delete [[ of the wire guide]];
At line 7: delete [[controllable amount of current]], and replace with - -current of a controllable amount- -;
At line 7: delete [[pass current]], and replace with - -pass the current- -;
At line 10: delete [[via ohmic]], and replace with - -via an ohmic- -;
At line 13: delete [[and]], and insert a new line and insert an indentation and insert - -a deposit of a melt of the wire is deposited on the workpiece;- -; and insert a new line and insert an indentation and insert - -a continuous electrical path that includes the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current;- -;
At line 15: delete [[wherein energy]], and replace with - -wherein an energy- -;
At line 19: delete [[convectively, until]], and replace with - -convectively;- -; and insert a new line and insert an indentation and insert - -devices are extending the wire to the workpiece, the devices extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current- -; and insert a new line and insert an indentation and insert - -wherein the power supply supplies the current after - -;
At line 20: delete [[wire in contact]], and replace with - -wire is in contact- -;
workpiece is heated]], and replace with - -workpiece and is heated- -;
At line 22: delete [[laser power]], and replace with - -the energy of the laser beam- -;
At line 23: delete [[a continuous electrical]], and replace with - -the continuous- -;
At line 23: delete [[of the ohmic heating circuit ]];
At line 24: delete [[to fuse the wire at a location on the workpiece]], and replace with - -to create a section of the deposit of the melt of the wire on the workpiece; and- -; and insert a new line and insert an indentation and insert - -wherein the power supply stops the current before the devices interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit- -.

In claim 20:
At line 1: delete [[between drive rollers]], and replace with - -between the devices and the devices are drive rollers- -;
At line 2: delete [[wire guide]], and replace with - -electrical contact tube- -.

In claim 21:
At line 2: delete [[wire guide]], and replace with - -electrical contact tube- -.

In claim 22:
laser power]], and replace with - -energy of the laser beam- -;
At line 3: delete [[laser powers]], and replace with - -an amount of power for the laser beam- -;
At line 5: delete [[laser power]], and replace with - -laser beam- -.

In claim 23:
At line 2: delete [[laser power]], and replace with - -amount of power for the laser beam- -;
At line 2: delete [[the drive roller speed]], and replace with - -an amount of speed of the drive rollers- -.

In claim 26:
At line 1: delete [[between drive rollers]], and replace with - -between the devices, the devices are drive rollers- -.

In claim 27:
At line 2: delete [[laser beam power]], and replace with - -an amount of power for the laser beam- -.

In claim 28:
a wire guide-]], and replace with - -an electrical contact tube - -;
At line 3: delete [[an electrically conductive workpiece]], and replace with - -a workpiece that is electrically conductive- -;
At line 5: delete [[supplying a controllable amount of current via a controllable power supply to an electrical contact tube of the wire guide]], and replace with - -supplying a current of a controllable amount via a power supply which is controllable to the electrical contact tube- -;
At line 6: delete [[from]], and replace with - -through a continuous electrical path that includes the wire, - -;
At line 7, delete [[the through the wire and to]], and replace with - -the power supply and- -;
At line 7, delete [[with the current returning to the power supply,]];
At line 8: delete [[via ohmic]], and replace with - -via an ohmic- -;
At line 11: delete [[ and]];
At line 13: delete [[of energy]], and replace with - -of an energy- -;
At line 18: delete [[convectively, until]], and replace with - -convectively;- -; and insert a new line and insert an indentation and insert - -using drive rollers to extend the wire to the workpiece such that the wire contacts the workpiece and forms the continuous electrical path before the power supply starts to supply the current;- -; and insert a new line and insert an indentation and insert - -supplying the current with the power supply such that - -;
At line 20: delete [[laser power]], and replace with - -the energy of the laser beam- -;
a continuous electrical and uninterrupted electrical path of the ohmic heating circuit]], and replace with - -the continuous and uninterrupted electrical path- -;
At line 23: delete [[, to fuse the wire at a location on the workpiece]], and replace with - -;- -; and insert a new line and insert an indentation and insert - -depositing a melt of the wire on the workpiece creating a section of a deposit of the wire on the workpiece; and- -; and insert a new line and insert an indentation and insert - -stopping the current from the power supply before the drive rollers interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit- -.

In claim 29:
At line 3: after “feedstock”, insert - - including a- -;
At line 4: delete [[a wire guide]], and replace with - -an electrical contact tube- -;
At line 4: delete [[an electrically conductive workpiece]], and replace with - -a workpiece that is electrically conductive- -;
At line 6: delete [[controllable power supply]], and replace with - -power supply which is controllable- -;
At line 6: delete [[connected to an]], and replace with - -connected to the- -;
At line 6: delete [[ of the wire guide]];
At line 7: delete [[controllable amount of current]], and replace with - -current of a controllable amount- -;
such that]], and replace with - -and the- -;
At line 10: delete [[via ohmic heating that heats the wire and heats the]], and replace with - -via an ohmic heating to preheat the wire and the- -;
At line 10: delete [[ and]], and insert a new line and insert an indentation and insert - -a deposit of a melt of the wire is deposited on the workpiece;- -; and insert a new line and insert an indentation and insert - -a continuous electrical path that includes the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current;- -;
At line 15: delete [[wherein energy]], and replace with - -wherein an energy- -;
At line 20: delete [[until]], and replace with - - the drive rollers extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current;- -; and insert a new line and insert an indentation and insert - -wherein the power supply supplies the current after - -;
At line 20: delete [[wire in contact]], and replace with - -wire is in contact- -;
At line 20: delete [[workpiece is heated to reach the melting point]], and replace with - -workpiece and is heated to reach a melting temperature- -;
At line 22: delete [[laser power]], and replace with - -the energy of the laser beam- -;
At line 23: delete [[a continuous electrical and uninterrupted electrical path of the ohmic heating circuit]], and replace with - -the continuous and uninterrupted electrical path- -;
to fuse the wire at a location on the workpiece]], and replace with - -to create a section of the deposit of the melt of the wire on the workpiece; and- -; and insert a new line and insert an indentation and insert - -wherein the power supply stops the current before the drive rollers interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit- -.

In claim 30:
At line 1: delete [[includes a wire positioned through a wire guide]], and replace with - -having a wire positioned through an electrical contact tube- -;
At line 2: delete [[an electrically conductive workpiece]], and replace with - -a workpiece that is electrically conductive- -;
At line 3: delete [[wherein]], and replace with - -and- -;
At line 4: delete [[comprising]], and replace with - -the system comprising- -;
At line 5: delete [[controllable power supply]], and replace with - -power supply that is controllable- -;
At line 5: delete [[connected to an]], and replace with - -connected to the- -;
At line 5: delete [[ of the wire guide]];
At line 6: delete [[controllable amount of current]], and replace with - -current of a controllable amount- -;
At line 6: delete [[pass current]], and replace with - -pass the current- -;
via ohmic]], and replace with - -via an ohmic- -;
At line 12: delete [[and]], and insert a new line and insert an indentation and insert - -a deposit of a melt of the wire is deposited on the workpiece;- -; and insert a new line and insert an indentation and insert - -a continuous electrical path that includes the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current;- -;
At line 14: delete [[wherein energy]], and replace with - -wherein an energy- -;
At line 18: delete [[convectively, until]], and replace with - -convectively;- -; and insert a new line and insert an indentation and insert - -devices are extending the wire to the workpiece, the devices extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current- -; and insert a new line and insert an indentation and insert - -wherein the power supply supplies the current after - -;
At line 19: delete [[wire in contact]], and replace with - -wire is in contact- -;
At line 19: delete [[workpiece is heated]], and replace with - -workpiece and is heated- -;
At line 21: after “temperature”, insert - - of the wire and a melting temperature of the surface of the workpiece- -;
At line 23: delete [[a continuous electrical]], and replace with - -the continuous- -;
At line 23: delete [[of the ohmic heating circuit ]];
At line 24: delete [[, to fuse the wire at a location on the workpiece]];
At line 26: after “thereafter”, insert - - to create a section of the cooling deposit- -;


Claims 19, 28, 29, and 30 with examiner’s amendment are as follows.
Claim 19:
A system for printing a three-dimensional (3D) metallic part, comprising:
	a metal feedstock including a wire positioned through an electrical contact tube and is in contact with a workpiece that is electrically conductive, wherein a diameter of the wire is in a range of 0.003 to 0.010 inch;
	a power supply that is controllable connected to the electrical contact tube and supplies a current of a controllable amount through the electrical contact tube, to pass the current through the wire and to the workpiece, with the current returning to the power supply, such that the current is insufficient to melt the wire, and is less than 10 amperes, and the current produces heat energy via an ohmic heating to preheat the wire and the workpiece, wherein the current is an electrical current open circuit voltage below 18 volts that is insufficient to either, create, strike or maintain an arc, in a local atmosphere to the workpiece while printing;
	a deposit of a melt of the wire is deposited on the workpiece;

	a laser beam is focused at a melt region located at a proximal end of the wire and the workpiece, wherein an energy of the laser beam coordinated with the ohmic heating produced by the current from the power supply in combination, heat the wire and a surface of the workpiece, while the wire is exposed to one of a natural convection or a forced convection cooling in an area located after the wire passes through the electrical contact tube, to before the wire contacts the workpiece, while the workpiece in the melt region is not cooled convectively;
	devices are extending the wire to the workpiece, the devices extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current;
wherein the power supply supplies the current after the proximal end of the wire is in contact with a region of a surface of the workpiece and is heated to reach a melting temperature of both the wire and the region of the surface of the workpiece to create a weld pool, such that the ohmic heating and the energy of the laser beam are controlled to uninterruptedly maintain the continuous and uninterrupted electrical path through the weld pool on the workpiece, to create a section of the deposit of the melt of the wire on the workpiece; and


Claim 28:
A method for depositing a metal to form a three-dimensional (3D) part, comprising steps:
	positioning a metal wire through an electrical contact tube and into contact with a workpiece that is electrically conductive;
	supplying a current of a controllable amount via a power supply which is controllable to the electrical contact tube, wherein the current passes through a continuous electrical path that includes the wire, the electrical contact tube, the power supply, and the workpiece, such that the current is insufficient to melt the wire, and the current produces heat energy via an ohmic heating to preheat the wire and the workpiece, wherein the current is an electrical current open circuit voltage below 18 volts that is insufficient to either, create, strike or maintain an arc. in a local atmosphere to the workpiece while printing;
	focusing a laser beam at a melt region located at an intersection of a proximal end of the wire and the workpiece, wherein a combination of an energy of the laser beam with the ohmic heating produced by the current from the power supply increase a bulk temperature of the wire and a surface of the workpiece, while the wire is exposed to one of a natural convection or a forced convection cooling in an area located after the wire passes through 
	using drive rollers to extend the wire to the workpiece such that the wire contacts the workpiece and forms the continuous electrical path before the power supply starts to supply the current;
	supplying the current with the power supply such that the proximal end of the wire in contact with a region of a surface of the workpiece is heated to reach a melting temperature of both the wire and the region of the surface of the workpiece to create a weld pool, such that the ohmic heating and the energy of the laser beam are controlled to uninterruptedly maintain the continuous and uninterrupted electrical path through the weld pool on the workpiece;
	depositing a melt of the wire on the workpiece creating a section of a deposit of the wire on the workpiece; and
	stopping the current from the power supply before the drive rollers interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit.

Claim 29:
A system for printing a three-dimensional (3D) metallic part, comprising:
	a metal feedstock including a wire positioned between drive rollers, wherein the drive rollers move the wire through an electrical contact tube and into contact with a 
	a power supply which is controllable connected to the electrical contact tube supplies a current of a controllable amount through the electrical contact tube, through the wire and to the workpiece, with the current returning to the power supply, wherein the current is insufficient to melt the wire, and wherein the current is less than 10 amperes, and the current produces heat energy via an ohmic heating to preheat the wire and the workpiece, and wherein the current is an electrical current open circuit voltage below 18 volts that is insufficient to either, create, strike or maintain an arc, in a local atmosphere to the workpiece while printing;
	a deposit of a melt of the wire is deposited on the workpiece; 
	a continuous electrical path comprising the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current;
	a laser beam focused at a melt region located at an intersection of a proximal end of the wire and the workpiece, wherein an energy of the laser beam coordinated with the ohmic heating produced by the current from the power supply in combination, heat the wire and a surface of the workpiece, while the wire is exposed to one of a natural convection or a forced convection cooling in an area located after the wire passes through the electrical contact tube to before the wire contacts the workpiece, while the workpiece in the melt region is not cooled convectively, the drive rollers extending the wire to contact the 
	wherein the power supply supplies the current after the proximal end of the wire is in contact with a region of a surface of the workpiece and is heated to reach a melting temperature of both the wire and the region of the surface of the workpiece to create a weld pool, such that the ohmic heating and the energy of the laser beam are controlled to uninterruptedly maintain the continuous and uninterrupted electrical path through the weld pool on the workpiece, to create a section of the deposit of the melt of the wire on the workpiece; and
	wherein the power supply stops the current before the drive rollers interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit.

Claim 30:
A system for printing a three-dimensional (3D) metallic part, having a wire positioned through an electrical contact tube and is in contact with a workpiece which is electrically conductive, wherein the wire is a metal feedstock wire having a diameter in a range of 0.003 to 0.010 inch, the system comprising:
	a power supply that is controllable is connected to the electrical contact tube and supplies a current of a controllable amount through the electrical contact tube, to pass the current through the wire and to the workpiece, with the current returning to the power 
	a deposit of a melt of the wire is deposited on the workpiece;
	a continuous electrical path comprising the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current; 
	a laser beam is focused at a melt region located at a proximal end of the wire and the workpiece, wherein an energy of the laser beam coordinated with the ohmic heating produced by the current from the power supply in combination, heat the wire and a surface of the workpiece, while the wire is exposed to one of a natural convection or a forced convection cooling in an area located after the wire passes through the electrical contact tube, to before the wire contacts the workpiece, while the workpiece in the melt region is not cooled convectively;
	devices are extending the wire to the workpiece, the devices extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current;
wherein the power supply supplies the current after the proximal end of the wire is in contact with a region of a surface of the workpiece and is heated by raising a bulk temperature of the proximal end of the wire and a surface temperature of the region of 
	wherein the power supply stops the current before the devices interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 19 – 23, and 25 – 30 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of structures/elements of the claimed device, and of method steps of the claimed method, considered as a whole, such as ” the current is an electrical current open circuit voltage below 18 volts that is insufficient to either, create, strike or maintain an arc, in a local atmosphere to the workpiece while printing; a deposit of a melt of the wire is deposited on the workpiece; a continuous electrical path that includes the wire, the electrical contact tube, the power supply, and the workpiece, the continuous electrical path being uninterrupted while the power supply is supplying the current”, claims 19, 29, and 30; “the current is an electrical current open circuit voltage below 18 volts that is insufficient to either, create, strike or maintain an arc. in a local atmosphere to the workpiece while printing; … using drive rollers to extend the wire to the workpiece such that the wire contacts the workpiece and forms the continuous electrical path before the power supply starts to supply the current”, claim 28; as recited in the claims, with examiner’s amendment, in the field of endeavor of laser printing of a three-dimensional metallic part.
The primary prior art reference does not disclose the claimed combination of structures/features/components, and of method steps, pertaining to a device and method incorporating preheating of a wire and a workpiece using current in the claimed manner to prevent formation of an arc. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference to disclose/suggest these structures/features, and method steps, “devices are extending the wire to the workpiece, the devices extending the wire to contact the workpiece to form the continuous electrical path before the power supply starts to supply the current; … and wherein the power supply stops the current before the devices interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit”, claims 19, 28, and 29; and “using drive rollers to extend the wire to the workpiece such that the wire contacts the workpiece and forms the continuous electrical path before the power supply starts to supply the current; … and stopping the current from the power supply before the drive rollers interrupt the continuous electrical path by retracting the wire from the deposit at the end of the section of the deposit”, claim 28; in combination with the prevention of arc formation; thus the claimed invention is non-obvious over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/27/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761